Title: From Benjamin Franklin to Catharine Greene, 5 September 1763
From: Franklin, Benjamin
To: Greene, Catharine


Dear Friend,
Boston, Sept. 5. 1763
On my returning hither from Portsmouth, I find your obliging Favour of the 18th past, for which I thank you.
I am almost asham’d to tell you that I have had another Fall, and put my Shoulder out. It is well reduc’d again, but is still affected with constant tho’ not very acute Pain. I am not yet able to travel rough Roads, and must lie by a While, as I can neither hold Reins, nor Whip with my right hand till it grows stronger.
Do you think after this, that even your kindest Invitations and Mr. Green’s, can prevail with me to venture my self again on such Roads? and yet it would be a great Pleasure to me to see you and yours once more.
Sally and my Sister Mecom thank you for your Remembrance of them, and present their affectionate Regards.

My best Respects to good Mr. Greene, Mrs. Ray, and Love to your little ones. I am glad to hear they are well, and that your Celia goes alone. I am, Dear Friend, Yours affectionately
B Franklin
